Case 2:20-cv-00430-JLB-MRM Document 55 Filed 04/28/21 Page 1 of 3 PageID 283




                 IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA


SCOMA CHIROPRACTIC, P.A., a             )
Florida corporation, individually and   )
as the representative of a class of     )
similarly-situated persons,             )
                                        ) Case No.: 2:20-cv-430 -FtM-66MRM
                         Plaintiff,     )
                                        )
            v.                          )
                                        )
NATIONAL SPINE AND PAIN                 )
CENTERS LLC, a Delaware limited         )
liability company, SPINE CENTER         )
OF FL, LLC and PAIN                     )
MANAGEMENT CONSULTANTS                  )
OF SOUTHWEST FLORIDA, P.L.,             )
Florida limited liability companies,    )
                                        )
                        Defendants.     )

              PLAINTIFF’S MOTION FOR ENTRY OF
          AUTHORIZATION ORDER UNDER THE CABLE ACT

      Plaintiff, SCOMA CHIROPRACTIC, P.A., pursuant to the Cable

Communication Policy Act of 1984, 47 U.S.C. § 551(c)(2)(B) (“Cable Act”),

respectfully requests entry of an Order authorizing disclosure of personally

identifiable information in response to subpoenas Plaintiff intends to serve for

purposes of identifying a stand-alone fax machine class.

      In support of this motion, Plaintiff submits the attached memorandum.
Case 2:20-cv-00430-JLB-MRM Document 55 Filed 04/28/21 Page 2 of 3 PageID 284




                             Local Rule 3.01(g) certification

      On April 8, 2021, Plaintiff's counsel, Ryan M. Kelly, hereby certifies that

prior to filing this motion, he conferred with Defendants’ counsel via telephone.

Defendants’ counsel objects to the relief sought in this motion.

                                       Respectfully submitted,

                                       s/Ryan M. Kelly
                                       Ryan M. Kelly – FL Bar No.: 90110
                                       ANDERSON + WANCA
                                       3701 Algonquin Rd., Suite 500
                                       Rolling Meadows, IL 60008
                                       Telephone: 847-368-1500
                                       rkelly@andersonwanca.com




                                          2
Case 2:20-cv-00430-JLB-MRM Document 55 Filed 04/28/21 Page 3 of 3 PageID 285




                         CERTIFICATE OF SERVICE

       I hereby certify that on April 28, 2021 I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to all attorneys of record.

                                             s/ Ryan M. Kelly




                                         3
